Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Representative David Victor, on 03/14/2022. 
The application has been amended as follows:
Cancel claims 5, 15, 20, 23
1.	(Currently Amended) A computer program product for managing files in a fileset at a primary storage site and secondary storage sites over a network, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause operations, the operations comprising:
determining a first group of files in a fileset that has not been accessed within a threshold time;
migrating the first group of files 
pre-migrating a second group of files in the fileset that have been accessed within the threshold time to the file container while leaving a copy of the files in the second group in the fileset;
encoding data for the first group of migrated files to distribute over the network to the secondary storage sites, wherein the secondary storage sites are at different locations than the primary storage site; 
updating file metadata for first group of migrated files, migrated from the local storage to the file container in the object storage to include access information to access the migrated files in the file container in the object storage; 
deleting data for the first group of migrated files in the local storage; and
replicating the updated file metadata for the first group of migrated files to the secondary storage sites over the network to store in filesets at the secondary storage sites without replicating file data for the first group of migrated files previously distributed to the secondary storage sites to store in the filesets at the secondary storage sites. 
 
2.	(Currently Amended) The computer program product of claim 1, wherein the file container is distributed across the primary and the secondary storage sites, and wherein the distributing the data for the first group of files migrated to the file container causes each migrated file of the first group of migrated files to be encoded into fragments and distributed among the secondary storage sites. 
 
3.	(Currently Amended) The computer program product of claim 2, wherein the operations further comprise:
first group of files migrated to the file container to a metadata container distributed across the primary and the secondary storage sites; and
copying a full copy of the file metadata to the metadata container at the secondary storage sites in response to the migrating the file metadata to the metadata container. 
 
4.	(Currently Amended) The compute program product of claim 2, wherein a migrated file of the first group of migrated files is recalled by retrieving the fragments in the file container distributed at the secondary storage sites and then decoding the retrieved fragments to reconstruct the migrated file. 
 
5.	(Canceled)  
 
6.	(Original) The computer program product of claim 1, wherein the operations further comprise:
determining whether a condition is satisfied with respect to the files being migrated; and
replicating at least a portion of any of the files satisfying the condition to the secondary storage sites over the network. 
 
7.	(Previously presented) The computer program product of claim 1, wherein the operations further comprise:

updating file metadata for the updated file to include information on the updated file; and
replicating the updated file metadata for the updated file to the secondary storage sites over the network. 
 
8.	(Original) The computer program product of claim 7, wherein the operations further comprise:
replicating updated data of the updated file to the secondary storage sites over the network, wherein the updated data comprises changes to the updated file that is less than full content of the updated file. 
 
9.	(Original) The computer program product of claim 8, wherein the replicating the updated data to the secondary storage sites causes a secondary storage site of the secondary storage sites to perform:
updating a previous version of the updated file at the secondary storage site with the updated data when the secondary storage site includes a copy of the updated file; 
recalling from the file container the updated file when the secondary storage site does not include a copy of the updated file; and
updating the recalled updated file with the updated data. 
 
10.	(Currently Amended) The computer program product of claim 1, wherein the operations further comprise:

replicating the new file to the secondary storage sites over the network in response to determining that the new file has not been migrated to the file container within the replication time threshold. 
 
11.	(Original) The computer program product of claim 1, wherein the operations further comprise:
receiving a delete request to delete a file in the fileset;
deleting the file and the file metadata for the file to delete in the fileset;
sending a delete request to delete the file from the file container, which causes issuance of commands to delete data of the file distributed at the secondary storage sites; and
sending a delete request to delete the file metadata from a metadata container, which causes issuance of commands to delete the file metadata at the secondary storage sites. 
 
12.	(Original) The computer program product of claim 1, wherein the fileset at the primary storage site comprises a read and write fileset, and wherein the secondary storage sites have read-only filesets, and wherein the secondary storage sites comprise disaster recovery sites to use for fileset operations if the primary storage site is unavailable on the network.  

a local storage having filesets;
an object storage having a file container
a server in communication with the local storage and the object storage over a local network to perform operations comprising: 
determining a first group of files in a fileset that has not been accessed within a threshold time;
migrating the first group of files 
pre-migrating a second group of files in the fileset that have been accessed within the threshold time to the file container while leaving a copy of the files in the second group in the fileset;
encoding data for the first group of migrated files to distribute over the network to the secondary storage sites, wherein the secondary storage sites are at different locations than the primary storage site; 
updating file metadata for first group of migrated files, migrated from the local storage to the file container in the object storage to include access information to access the migrated files in the file container in the object storage; 
first group of migrated files in the local storage; and 
replicating the updated file metadata for the first group of migrated files to the secondary storage sites over the network to store in filesets at the secondary storage sites without replicating file data for the first group of migrated files previously distributed to the secondary storage sites to store in the filesets at the secondary storage sites. 
 
14.	(Currently Amended) The system of claim 13, wherein the operations further comprise:
migrating the file metadata for the first group of files migrated to the file container to a metadata container at the object storage distributed across the primary and the secondary storage sites; and
copying a full copy of the file metadata to the metadata container at the secondary storage sites in response to the migrating the file metadata to the metadata container. 
 
15.	(Canceled)  
 
16.	(Previously presented) The system of claim 13, wherein the operations further comprise:
receiving an update to one of the files in the fileset comprising an updated file; 
updating file metadata for the updated file to include information on the updated file; and

 
17.	(Original) The system of claim 16, wherein the operations further comprise:
replicating updated data of the updated file to the secondary storage sites over the network, wherein the updated data comprises changes to the updated file that is less than full content of the updated file. 
 
 18.	(Currently Amended) A system for managing files, comprising:
a primary storage site;
a plurality of secondary storage sites that communicate with the primary storage sites over a network;
wherein the primary storage site includes:
a local storage having filesets;
an object storage having a file container
a server in communication with the local storage and the object storage to perform operations comprising: 
determining a first group of files in a fileset that has not been accessed within a threshold time;
migrating the first group of files in a fileset of the filesets in the local storage to the file container in an object storage over a local network, 
pre-migrating a second group of files in the fileset that have been accessed within the threshold time to the file container while leaving a copy of the files in the second group in the fileset;
 encoding data for the first group of migrated files to distribute over the network to the secondary storage sites, wherein the secondary storage sites are at different locations than the primary storage site; 
updating file metadata for first group of migrated files, migrated from the local storage to the file container in the object storage to include access information to access the migrated files in the file container in the object storage; 
deleting data for the first group of migrated files in local storage; and 
replicating the updated file metadata for the first group of migrated files to the secondary storage sites over the network to store in filesets at the secondary storage sites without replicating file data for the first group of migrated files previously distributed to the secondary storage sites to store in the filesets at the secondary storage sites. 
 
19.	(Currently Amended) The system of claim 18, further comprising:
migrating the file metadata for the first group of files migrated to the file container to a metadata container distributed across the primary and the secondary storage sites;

copying a full copy of the file metadata to the metadata container at the secondary storage sites in response to the migrating the file metadata to the metadata container. 
 
20.	(Canceled)  

 21.	(Currently Amended) A method for managing files in a fileset at a primary storage site and secondary storage sites over a network, comprising:
determining a first group of files in a fileset that has not been accessed within a threshold time;
migrating the first group of files 
 encoding data for the first group of migrated files to distribute over the network to the secondary storage sites, wherein the secondary storage sites are at different locations than the primary storage site; 
updating file metadata for first group of migrated files, migrated from the local storage to the file container in the object storage to include access information to access the migrated files in the file container in the object storage; 
deleting data for the first group of migrated files in the local storage; and
replicating the updated file metadata for the first group of migrated files to the secondary storage sites over the network to store in filesets at the secondary storage first group of migrated files previously distributed to the secondary storage sites to store in the filesets at the secondary storage sites. 
 
22.	(Currently Amended) The method of claim 21, further comprising:
migrating the file metadata for the first group of files migrated to the file container to a metadata container distributed across the primary and the secondary storage sites; and
copying a full copy of the file metadata to the metadata container at the secondary storage sites in response to the migrating the file metadata to the metadata container. 
 
23.	(Canceled)  
 
24.	(Previously presented) The method of claim 21, further comprising:
receiving an update to one of the files in the fileset comprising an updated file; 
updating file metadata for the updated file to include information on the updated file; and
replicating the updated file metadata for the updated file to the secondary storage sites over the network. 
 
25.	(Original) The method of claim 24, further comprising:
replicating updated data of the updated file to the secondary storage sites over the network, wherein the updated data comprises changes to the updated file that is


Reasons for Allowance
Claims 1-4, 6-14, 16-19, 21-22, 24-25 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 13, 18, 21 recite, in combination with the remaining elements, the uniquely distinct steps of: pre-migrating a second group of files in the fileset that have been accessed within the threshold time to the file container while leaving a copy of the files in the second group in the fileset; replicating the updated file metadata for the first group of migrated files to the secondary storage sites over the network to store in filesets at the secondary storage sites without replicating file data for the first group of migrated files previously distributed to the secondary storage sites to store in the filesets at the secondary storage sites. 
The closest prior art Kaufman et al. (US Pat No. 8166038), in view of Jothivelavan et al. (US Pub No. 20160253398), as combined, show substantially similar shared memory multiprocessing system. However, Kaufman’s system, as combined, does not fairly disclose the herein above claimed limitations, as recited in independent claims 1, 13, 18, and 21. Therefore, the prior art, taken singularly or in combination, fail to anticipate or render the above stated system limitation obvious. 
Dependent claims 1-4, 6-12; 14, 16-17; 19; 22, 24-25 are allowed at least by virtue of their dependency from claims 1, 13, 18, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.